289 S.W.2d 248 (1956)
Arthur Ray CLARK, Appellant,
v.
The STATE of Texas, Appellee.
No. 28194.
Court of Criminal Appeals of Texas.
March 21, 1956.
No attorney on appeal for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
PER CURIAM.
This purports to be an appeal from a conviction for felony theft, with punishment assessed at eight years' confinement in the penitentiary.
The record before us does not reflect that a notice of appeal was entered of record in the trial court, as required by Art. 827, C.C.P.
Without a proper notice of appeal, this court does not acquire jurisdiction to entertain an appeal.
The appeal is dismissed.